          Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                               ALBANY DIVISION

FRANK JAMES HARRIS,                                 :
                                                    :
        Plaintiff,                                  :
                                                    :
v.                                                  :                CASE NO.: 1:17-CV-082 (LAG)
                                                    :
KEVIN SPROUL,                                       :
                                                    :
        Defendant.                                  :
                                                    :

                                                  ORDER
        Before the Court is Defendant Kevin Sproul’s Motion for Summary Judgment
(Motion) (Doc. 8). For the reasons stated below, the Motion is GRANTED in part and
DENIED in part. 1
                                 PROCEDURAL BACKGROUND
        Plaintiff Frank James Harris filed this case against his former employer Kevin Sproul,
the Sheriff of Dougherty County, Georgia. (Doc. 3-1.) In his Complaint, Plaintiff (who is
African-American) states that he worked as a deputy with the Dougherty County Sheriff’s
Office from July 2000 until his termination in January 2016. (Id. ¶¶ 1, 5, 7.) He was fired for
posting political views on Facebook that allegedly violated his employer’s policies. (Id. ¶¶ 9,
12.) By contrast, white colleagues who expressed similar political views on Facebook were
allegedly not disciplined by Defendant. (Id. ¶ 13.)
        Plaintiff sues Defendant Sproul in his official and individual capacities. (Id. at 1.) His
Complaint asserts violations of the U.S. Constitution’s First Amendment protection of

1        Also before the Court is Plaintiff Frank James Harris’s Cross Motion for Summary Judgment and for
a Permanent Injunction Restoring Him to His Position (Cross Motion) (Doc. 14). This was filed on July 16,
2018—twenty-one days after the Court’s dispositive motion deadline of June 25, 2018. (Id.; Doc. 7 at 1.)
Plaintiff neither sought an extension to file this Cross Motion after the Court’s deadline nor offered any
explanation for the delay. (See Docket.) “A district court retains ‘broad discretion in deciding . . . whether to
consider untimely motions for summary judgment.’” McClaney v. Macon Cty. Bd. of Educ., 2011 WL 9015, at *2
(M.D. Ala. Jan. 3, 2011) (quoting Enwonwu v. Fulton–Dekalb Hosp. Auth., 286 F. App’x 586, 595 (11th Cir.
2008)). As Plaintiff failed to show good cause why the Court’s dispositive motion deadline should be
extended, the Court declines to consider the Cross Motion (Doc. 14) and DISMISSES it as untimely.
          Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 2 of 22




freedom of speech and the Fourteenth Amendment’s Equal Protection Clause (both brought
via 42 U.S.C. § 1983). (Id. ¶¶ 16–17.) Plaintiff also alleges violations of the parallel provisions
of the Georgia State Constitution, namely Art. I, § 1, paragraphs 1 and 5 (both brought via
Ga. Code Ann. §§ 51-1-8 and 51-1-9). 2 (Id. ¶¶ 18–19.) As remedy, he seeks compensatory
and punitive damages, attorney’s fees and costs, and the restoration of his employment. (Id.
¶¶ 20–21.)
         Plaintiff filed this case on March 30, 2017 in the Superior Court of Dougherty
County, Georgia. (Doc. 3-1 at 1.) Defendant removed the case to this Court on April 28,
2017 and amended his removal filings on August 2, 2017. (See Docket.) He then filed the
instant Motion on June 25, 2018. (Doc. 8.) Plaintiff and Defendant timely filed their
respective response and reply. (Docs. 12–13, 17.) The Motion is therefore ripe for review.
M.D. Ga. L.R. 7.3.1(A).
                                         LEGAL STANDARD
        Federal Rule of Civil Procedure 56 allows a party to move for summary judgment
when the party contends that no genuine issue of material fact remains and the party is
entitled to judgment as a matter of law. Fed. R. Civ. P. 56. “Summary judgment is
appropriate if the pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show there is no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter of law.” Maddox v. Stephens, 727 F.3d
1109, 1118 (11th Cir. 2013). “A genuine issue of material fact does not exist unless there is
sufficient evidence favoring the nonmoving party for a reasonable jury to return a verdict in
its favor.” Grimes v. Miami Dade Cty., 552 F. App’x 902, 904 (11th Cir. 2014) (citing Chapman
v. AI Transp., 229 F.3d 1012, 1023 (11th Cir. 2000) (en banc)).
        “An issue of fact is ‘material’ if it is a legal element of the claim under the applicable
substantive law which might affect the outcome of the case.” Allen v. Tyson Foods, Inc., 121
F.3d 642, 646 (11th Cir. 1997) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
“It is ‘genuine’ if the record taken as a whole could lead a rational trier of fact to find for the
nonmoving party.” Tipton v. Bergrohr GMBH-Siegen, 965 F.2d 994, 998 (11th Cir. 1992) (citing

2        Plaintiff’s Complaint lists Art. 1, § 1, ¶ 1 as the Georgia constitutional provision guaranteeing equal
protection under the law. The correct provision is Art. 1, § 1, ¶ 2.

                                                       2
         Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 3 of 22




Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). On a motion for
summary judgment, the Court must view all evidence and factual inferences drawn
therefrom in the light most favorable to the nonmoving party and determine whether that
evidence could reasonably sustain a jury verdict in its favor. See Celotex Corp. v. Catrett, 477
U.S. 317, 322–23 (1986); Allen, 121 F.3d at 646. The Court shall, however, “grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
       The movant bears the initial burden of showing, by reference to the record, that there
is no genuine issue of material fact. See Celotex Corp., 477 U.S. at 323; Barreto v. Davie
Marketplace, LLC, 331 F. App’x 672, 673 (11th Cir. 2009). The movant can meet this burden
by presenting evidence showing that there is no genuine dispute of material fact or by
demonstrating that the nonmoving party has failed to present evidence in support of some
element of its case on which it bears the ultimate burden of proof. See Celotex, 477 U.S. at
322–24; Barreto, 331 F. App’x at 673. Local Rule 56 further requires that “documents and
other record materials relied upon by [the moving party] be clearly identified for the court.”
M.D. Ga. L.R. 56. “Material facts not supported by specific citation to particular parts of
materials in the record and statements in the form of issues or legal conclusions (rather than
material facts) will not be considered by the court.” Id.
       “When that burden has been met, the burden shifts to the nonmovant . . . to go
beyond the pleadings and to present competent evidence in the form of affidavits, answers
to interrogatories, depositions, admissions and the like, designating specific facts showing a
genuine issue for trial.” Lamar v. Wells Fargo Bank, 597 F. App’x 555, 556–57 (11th Cir.
2014) (citations omitted). “All material facts contained in the movant’s statement which are
not specifically controverted by specific citation to particular parts of materials in the record
shall be deemed to have been admitted, unless otherwise inappropriate.” M.D. Ga. L.R. 56;
see also Mason v. George, 24 F. Supp. 3d 1254, 1260 (M.D. Ga. 2014).




                                                3
          Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 4 of 22




                                                  FACTS 3
        At the end of 2015, Plaintiff Frank Harris was working as a deputy with the
Dougherty County Sheriff’s Office (DCSO). (Doc. 3-1 ¶¶ 1, 5; Doc. 3-3 ¶ 5; Doc. 12-2 at 2.)
He had been employed by the agency for the past fifteen years. (Doc. 3-1 ¶¶ 1, 5; Doc. 3-3
¶ 5.)
        Around December 29, 2015, during the midst of the 2016 presidential campaign
season, Plaintiff was off-duty and made the following Facebook post on his phone:
        Hello!!! Good citizens. I would like to share something with you this day. A
        while back, I was conversing with some of my white brothers that claimed to
        be christians(?) we was talking about race prejudices, religion,politics and
        many other things. Now! There are many who might be upset with the
        president for allowing refugees in our country. H***! I say to these people.
        “Stop being afraid” they say: let the past be the past. We all know that
        everything the white man got, he stole!!! They say we should forgive and
        forget. I say! H*** Nall! Their ancestors has brought sham to their off spring
        by kidnapping, tape, murder and amung other unconstitutional things against
        human dignity. The young white generation need to understand one of many
        things, “Their ancestors has never been kidnapped, rape, murder or taken
        from their original state of being. They want to talk against moosilums and
        any other religious groups that they feel is unjust. Their ancestors has more
        blood on their hands than any other religion. Don’t get me wrong. I am not
        up for any mistreatmen of any human life. Let me ask you something young
        white America. How many of you, your friends or family had somebody fight
        in the civil war for the south? How do you feel about being descendants of
        such a people that bought human being and deprived them of their human
        rights.“but” at the same time yal want to condeem anybody who threaten your
        Wat of life.“D***” young white people, since yal want it to be the past. This is
        what I would like to see. I want to see one million white people, March their
        forgiving as see up to the white house and tell their government to give the
        ancestors of past slaves “reparation”and then maybe my people won’t be so
        adgile. You see young white America, it’s not yal fault. B*******!!!! Y’all
        educated. Y’all know…… So now what! And for those of you who may feel

3
         The relevant facts are derived from the Complaint (Doc. 3-1), Defendant’s Answer to the Complaint
(Doc. 3-3), Defendant’s Statement of Material Facts (Doc. 8-2), Plaintiff’s Response to Defendant’s
Statement of Material Facts (Doc. 13-2), and the record in this case. Where relevant, the factual summary also
contains material facts derived from the pleadings, the discovery and disclosure materials in the docket, and
any affidavits, all of which are construed in the light most favorable to Plaintiff as the nonmoving party. See
Fed. R. Civ. P. 56; Celotex Corp., 477 U.S. at 323.

                                                      4
           Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 5 of 22




          that this is some form of hate. “KMA” I see how y’all study is. Don’t just
          tolerate me.understand……luv your neighbor.
(unedited, except for abbreviated profanity). (Doc. 8-4; Doc. 11 at 40–42; Doc. 12-3 at 19;
Doc. 14-3 at 2.) Plaintiff’s Facebook profile noted that he was employed by DCSO. (Doc. 11
at 29.)
          Shortly after Plaintiff posted his message, several DCSO deputies with whom he was
Facebook friends reported it up the chain of command and expressed their disapproval of
the post. (Doc. 8-5.) It is unclear whether Plaintiff learned of their reactions, but he deleted
the Facebook post within two days of making it. (Doc. 8-6 at 1; Doc. 11 at 65.) By
December 31, 2015, Plaintiff’s direct supervisors were made aware of Plaintiff’s post. (Doc.
8-6 at 1.) One of them filed a disciplinary report describing it as containing “highly
inflammatory and racist’s [sic] remarks against white Americans.” (Id.) Moreover, “Dep.
Harris should have known that racist’s [sic] remarks against one section of Americans cannot
be tolerated while employed for the Dougherty County Sheriff’s Office.” (Id.) The post, said
the supervisor, was “a direct violation of Sheriff’s Office SOP [Standard Operating Policy]
1.21 Computer Use and Security under the paragraph Social Media.” (Id.) That policy forbids
employees from using social media in a way that tarnishes the agency’s reputation or detracts
from the agency’s mission—even while they are off-duty. (Doc. 8-3 at 2.) Plaintiff’s post,
continued the supervisor, had “brought discredit” to Plaintiff and the agency and was
detrimental to the agency’s “Good Working Order.” (Doc. 8-6 at 1.) He concluded by
recommending Plaintiff for termination. (Id.)
          When Plaintiff returned to work, he was called to a meeting with his supervisors and
asked about the post. (Doc. 11 at 40.) Plaintiff objected to his proposed termination and, a
few days later, asked for a termination review hearing. (Doc. 8-6 at 1.) At the hearing on
January 14, 2016, the panel of officers agreed with the supervisor’s termination
recommendation. (Doc. 8-7.) The next day, Defendant accepted their recommendation and
fired Plaintiff. (Id.; Doc. 3-1 at 7.) Defendant later testified that the Facebook post was the
only basis for Plaintiff’s termination. (Doc. 12-3 at 18–19.)
          As Plaintiff and his attorney were preparing to file this case, they discovered a series
of posts appearing on the Facebook profiles of two white DCSO deputies, Michael Kerce
                                                 5
             Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 6 of 22




and Mark Farley. (Doc. 11 at 38, 74–75; see also Doc. 8-8 at 2.) The posts consisted of vulgar,
sexist, and racially-charged images mocking—among other matters—Hillary Clinton, then-
president Barack Obama, transgender personality Caitlyn Bruce Jenner, and slavery. (Doc.
8-9 at 1–5, 7–8.) Kerce’s Facebook page, in particular, contained several arguably racially-
offensive and politically-charged posts, as well as ones which could be read as insulting
women and LGBTQ individuals. (Doc. 12-7 at 14–23.) There is a question as to whether the
two deputies actively liked, shared, or posted these images. (Doc. 12-11 at 1–23.) In addition,
Farley’s Facebook profile picture depicted an eagle carrying both the U.S. and Confederate
flags. (Doc. 8-9 at 6.) Farley also left a Facebook comment in support of police officers who
were fired for their ties to the Ku Klux Klan. (Doc. 8-9 at 8–9.)
            Before filing suit, Plaintiff’s attorney notified Defendant of the two deputies’
Facebook activity. (Doc. 8-8 at 2.) Defendant then ordered an investigation. (Doc. 12-3 at
52.) Both deputies were questioned about some of the photos, and one deputy was asked to
delete an image “out of respect” for DCSO. (Doc. 12-6 at 12–13, 37; Doc. 12-8 at 28–29,
47.) After the investigation, neither of the deputies was terminated, and, at the time this suit
was filed, both remained DCSO employees. (Doc. 12-3 at 45.)
                                            DISCUSSION
            Plaintiff’s Complaint alleges that Defendant—by terminating Plaintiff for his
Facebook post—violated the First Amendment, the Fourteenth Amendment’s Equal
Protection Clause, and the parallel provisions of the Georgia State Constitution. He sues
Defendant in his official and individual capacities, for both money damages and injunctive
relief. 4
I.          Immunity as to Federal Claims
            A. Official Capacity
            Official-capacity suits “generally represent only another way of pleading an action
against an entity of which an officer is an agent.” Monell v. Dep’t of Social Servs., 436 U.S. 658,

4        Plaintiff’s Complaint generally alleges that this action is against Defendant in his official and
individual capacities, for both injunctive relief and damages, on federal and state grounds. (Doc. 1.) It is
unclear from his briefing, however, whether he seeks both types of relief for each ground against Defendant
in each capacity. The Court has construed his Complaint to read that he is, and it conducts each type of
analysis below.

                                                     6
         Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 7 of 22




690 n.55 (1978). The real party in interest in these suits is the state. Kentucky v. Graham, 473
U.S. 159, 166 (1985). As such, the Eleventh Amendment typically “provides sovereign
immunity that prevents a state, a state agency, or a state employee acting in an official
capacity from being sued in federal court without consent.” Williams v. Monroe Cty. Dist.
Attorney, 702 F. App’x 812, 813 (11th Cir. 2017) (citing Melton v. Abston, 841 F.3d 1207, 1233
(11th Cir. 2016)). If a state (or an “arm of the state”) removes a suit to federal court,
however, it waives its Eleventh Amendment immunity to suit in a federal forum because it
voluntarily invokes a federal court’s jurisdiction. See Stroud v. McIntosh, 722 F.3d 1294, 1297,
1301–02 (11th Cir. 2013); see also Pellitteri v. Prine, 776 F.3d 777, 779 (11th Cir. 2015) (holding
that a sheriff acts as an “arm of the state” when exercising his power to hire and fire his
deputies).
       A state might still retain some other form of immunity from liability, though. Stroud,
722 F.3d at 1302–03. In particular, removal does not waive defenses a state would have
enjoyed in state court, “including immunity from liability for particular claims.” Id. at 1302.
Thus, the proper inquiry is “whether some form of immunity would bar [Plaintiff’s]
Complaint if the case had never been removed—if a state court, instead of a federal court,
were deciding the motion . . . on immunity grounds.” Page v. Hicks, 2018 WL 828770, at *5
(N.D. Ala. Feb. 12, 2018).
                1. Damages Claims
       In response to Plaintiff’s federal damages claims against Defendant in his official
capacity, Defendant asserts the defense of state sovereign immunity. (Doc. 8-1 at 14.) “In
Georgia, sovereign immunity extends to the state and all of its departments and agencies,”
including sheriffs. Carter v. Butts Cty., 821 F.3d 1310, 1323 (11th Cir. 2016) (internal quotation
marks omitted) (citing Ga. Const. art. I § 2, ¶ IX and Gilbert v. Richardson, 452 S.E.2d 476,
479 (Ga. 1994)). It protects these government entities against all unconsented-to legal
actions. Everson v. DeKalb Cty. Sch. Dist., 811 S.E.2d 9, 11 (Ga. Ct. App. 2018). “Consent to
suit can only be given by the [Georgia] Constitution . . . or by an act of the General
Assembly.” Lathrop v. Deal., 801 S.E.2d 867, 880 (Ga. 2017). Where no consent is given, a
suit against the State is barred. Id.


                                                7
         Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 8 of 22




       The State has waived its sovereign immunity in very limited circumstances—
primarily, in suits under the Georgia Tort Claims Act, against municipalities that have
purchased general liability insurance, and for breach of a written contract. See id. at 877; see
also Carter, 821 F.3d at 1323. “The burden of demonstrating a waiver of sovereign immunity
falls on the party seeking to benefit from it.” Carter, 821 F.3d at 1324. Here, Plaintiff has not
shown—or even argued—that the State has consented to suit and waived its sovereign
immunity. None of the circumstances listed above applies in this case, nor can the Court
otherwise find evidence of waiver. Accordingly, Plaintiff’s federal damages claims against
Defendant in his official capacity are barred by sovereign immunity.
              2. Injunctive Relief Claims
       The Ex parte Young doctrine provides another exception to Eleventh Amendment
immunity by authorizing “official-capacity suits against state officials . . . when the plaintiff
seeks ‘prospective equitable relief to end continuing violations of federal law.’” Lane v. Central
Ala. Comm. Coll., 772 F.3d 1349, 1351 (11th Cir. 2014) (emphases in original) (citation
omitted); see also Ex parte Young, 209 U.S. 123 (1908). “[R]equests for reinstatement constitute
prospective injunctive relief that fall within the scope of the Ex parte Young exception and,
thus, are not barred by the Eleventh Amendment.” Id.
       B. Individual Capacity
               1. Damages Claims
       Defendant asserts qualified immunity in response to Plaintiff’s federal claims against
him in his individual capacity. (Doc. 8-1 at 11–14.) “Qualified immunity protects
government officials performing discretionary functions from suits in their individual
capacities unless their conduct violates ‘clearly established statutory or constitutional rights
of which a reasonable person would have known.’” Dalrymple v. Reno, 334 F.3d 991, 994
(11th Cir. 2003) (quoting Hope v. Pelzer, 536 U.S. 730, 739 (2002)). First, the Court must
determine whether an official was “acting within the scope of his discretionary authority
when the allegedly wrongful acts occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.
2002). “Once discretionary authority is established, the burden then shifts to the plaintiff to
show that qualified immunity should not apply.” Lewis v. City of W. Palm Beach, 561 F.3d


                                                8
         Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 9 of 22




1288, 1291 (11th Cir. 2009). A plaintiff meets this burden by showing (1) that the official’s
conduct amounted to a constitutional violation and (2) that “the right violated was ‘clearly
established’ at the time of the violation.” Id.
       A government employee acts in his discretionary authority when “(a) performing a
legitimate job-related function . . . (b) through means that were within his power to utilize.”
Holloman v. Harland, 370 F.3d 1252, 1265 (11th Cir. 2004). In Georgia, “[s]heriffs alone hire
and fire their deputies.” Manders v. Lee, 338 F.3d 1304, 1311 (11th Cir. 2003) (citing Ga. Code
Ann. § 15-16-23). The Parties do not dispute that Defendant was acting in his discretionary
authority as Sheriff of Dougherty County when he terminated Plaintiff’s employment as a
deputy. Because, as discussed below, Plaintiff has made a prima facie case that Defendant
violated a constitutional right—specifically, Plaintiff’s right under the Equal Protection
Clause to be free from racial discrimination—the next question is whether Plaintiff has
shown that this right was clearly established.
       “A right is clearly established when it was earlier developed in such a concrete and
factually defined context to make it obvious to all reasonable government actors, in the
defendant’s place, that the defendant was violating federal law.” Potter v. Williford, 712 F.
App’x 953, 954 (11th Cir. 2017) (citations omitted). In this circuit, clearly established law
means decisions of the U.S. Supreme Court, the Eleventh Circuit, and the highest court of
the pertinent state in effect at the time of the alleged violation. McClish v. Nugent, 483 F.3d
1231, 1237 (11th Cir. 2007). The state of the law at the time of the alleged violation must
give officials “fair warning” that their acts were unconstitutional. Holmes v. Kucynda, 321 F.3d
1069, 1078 (11th Cir. 2003) (quoting Hope, 536 U.S. at 740). “The Equal Protection Clause
right to be free from race discrimination in public employment is clearly established.” Potter,
712 F. App’x at 954 (citing Smith v. Lomax, 45 F.3d 402, 407 (11th Cir. 1995)). Defendant
argues that, despite this, his termination of Plaintiff was not so egregious that he would have
had fair warning that it violated the Equal Protection Clause. (Doc. 8-1 at 13–14.) The
question is not one of degrees, but whether the right to equal protection under the
Fourteenth Amendment was firmly established such that a reasonable person in Defendant’s
position would have known that the alleged unequal treatment on the basis of race would


                                                  9
        Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 10 of 22




violate federal law. The right to be free from race discrimination is so clearly established that
Defendant had fair warning of the unlawfulness of his action, and he has thus failed to
establish his entitlement to qualified immunity on this claim.
               2. Injunctive Relief Claims
       It is not clear from the briefing whether Defendant asserts qualified immunity against
Plaintiff’s injunctive relief claims against him in his individual capacity. To the extent he
does, that defense fails. “Because qualified immunity is only a defense to personal liability for
monetary awards resulting from government officials performing discretionary functions,
qualified immunity may not be effectively asserted as a defense to a claim for declaratory or
injunctive relief.” Ratliff v. DeKalb Cty., 62 F.3d 338, 340 n.4 (11th Cir. 1995).
II.    First Amendment Claims
       Plaintiff’s Complaint alleges that Defendant’s termination of him for his Facebook
post violated his First Amendment right to freedom of speech. (Doc. 3-1 ¶¶ 12, 16.) As a
general rule, “[a] government employer may not demote or discharge a public employee in
retaliation for speech protected by the First Amendment.” Alves v. Bd. of Regents of the Univ.
Sys. of Ga., 804 F.3d 1149, 1159 (11th Cir. 2015) (citing Bryson v. City of Waycross, 888 F.2d
1562, 1565 (11th Cir. 1989)). When a citizen enters public service, he does not completely
give up “the First Amendment rights [he] would otherwise enjoy . . . to comment on matters
of public interest.” Id. (quoting Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968)). But his
government employment does limit those rights. Garcetti v. Ceballos, 547 U.S. 410, 418 (2006).
“Government employers, like private employers, need a significant degree of control over
their employees’ words and actions; without it, there would be little chance for the efficient
provision of public services.” Id. Law enforcement agencies, in particular, have unique First
Amendment concerns because they are “paramilitary organization[s], with a need to secure
discipline, mutual respect, trust and particular efficiency among the ranks” and because
“[o]rder and morale are critical to successful police work.” Hansen v. Soldenwagner, 19 F.3d
573, 577 (11th Cir. 1994). They also have “a particular interest in maintaining ‘a favorable
reputation with the public.’” Duke v. Hamil, 997 F. Supp. 2d 1291, 1301 (N.D. Ga. 2014)
(quoting Busby v. City of Orlando, 931 F.2d 764,775 (11th Cir. 1991)).


                                                10
        Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 11 of 22




       To assess the competing First Amendment interests of a government employee and
his employer, the Court must apply the four-part analysis established in Pickering. Cook v.
Gwinnett Cty. Sch. Dist., 414 F.3d 1313, 1318 (11th Cir. 2005). For an employee to prevail, he
must show that: (1) he spoke as a private citizen on a matter of public concern; (2) his free
speech interests outweighed the government’s interest in efficient public service; and (3) his
speech was a substantial factor in his termination. Id. If he demonstrates all three elements,
then the burden shifts to the government to show that (4) it would have terminated him
even absent his protected speech. Id.; Moss v. City of Pembroke Pines, 782 F.3d 613, 618 (11th
Cir. 2015). The first two elements are questions of law, dictating whether Plaintiff’s speech is
protected by the First Amendment; the second two elements are fact questions for a jury,
unless the evidence is undisputed. Moss, 782 F.3d at 618.
       In this case, the first, third, and fourth elements are undisputed. Defendant does not
dispute that Plaintiff’s speech about America’s historical and present racial divides implicates
matters of public concern and was made in his private capacity. Furthermore, Defendant
testified that he terminated Plaintiff’s employment because of his Facebook post and that he
had no other reason to fire Plaintiff. (Doc. 12-3 at 15–16, 18–19.) Thus, the only question is
whether the government’s “interests in regulating Plaintiff’s speech to promote the efficiency
of the Sheriff’s Office’s services that it performs through its deputies outweigh[ ] Plaintiff’s
First Amendment interests.” (Doc. 8-1 at 6, 8.)
       In weighing Plaintiff’s and Defendant’s interests, the Court should consider “(1)
whether the speech at issue impedes the government’s ability to perform its duties
efficiently, (2) the manner, time, and place of the speech, and (3) the context within which
the speech was made.” Martinez v. City of Opa-Locka, 971 F.2d 708, 712 (11th Cir. 1992)
(emphasis and citation omitted). The Court may also look to whether the speech “impairs
discipline by superiors or harmony among co-workers, has a detrimental impact on close
working relationships for which personal loyalty and confidence are necessary, or impedes
the performance of the speaker’s duties or interferes with the regular operation of the
enterprise.” Rankin v. McPherson, 483 U.S. 378, 388 (1987) (citing Pickering, 391 U.S. at




                                              11
         Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 12 of 22




570–73). Here, taking the facts in the light most favorable to Plaintiff, the balancing favors
Defendant.
        First, the Court considers whether the speech at issue impeded the government’s
ability to perform its duties efficiently. A “government’s legitimate interest in avoiding
disruption does not require proof of actual disruption. Reasonable possibility of adverse
harm is all that is required.” Moss, 782 F.3d 613, 622 (citing Anderson v. Burke Cty., 239 F.3d
1216, 1220–21 (11th Cir. 2001)). Here, there is evidence of both actual and possible
disruption. The record reveals that several DCSO officers reported Plaintiff’s post to their
superiors and expressed their discomfort with it. 5 (Doc. 8-5 at 1–6.) In addition, the
subsequent internal investigation and the termination review panel both determined that
Plaintiff’s post violated DCSO’s social media policy. (Doc. 8-6 at 1; Doc. 8-7; see also Doc.
8-3 at 2.) Plaintiff’s post is, therefore, the sort of speech that “could undermine ‘loyalty,
discipline, [and] good working relationships among the [Department’s] employees’ if left
unaddressed.” Duke, 997 F. Supp. 2d at 1302 (alterations in original) (quoting Busby, 931 F.2d
at 775). Furthermore, DCSO received two phone calls from members of the public
complaining about the post. (Doc. 8-5 at 5.) Defendant cites these phone calls as evidence of
a diminishment of public trust. (Doc. 16 at 4.) And, Plaintiff’s Facebook profile—which was
visible at least to his own Facebook friends—noted that he “works at Dougherty County
Sheriff’s Office.” (Doc. 11 at 29.) In light of these facts, Defendant had a “compelling and
legitimate government interest” in maintaining the public’s confidence in DCSO’s services


5        Plaintiff objects to the consideration of various unsworn (and sometimes unsigned) statements on
summary judgment because they are not affidavits. (Doc. 14-3 at 9–10; see also Doc. 8-5.) Defendant counters
that these statements were written by DCSO officers reporting Plaintiff’s post to their superiors and that they
played a role in Defendant’s termination decision. (Doc. 16 at 5; see also Doc. 8-6 at 1.) The Court may
consider these statements and refers Plaintiff to Fed. R. Civ. P. 56(c)(1)(A), which provides that parties
making factual assertions at the summary judgment stage may cite to “depositions, documents, electronically
stored information, affidavits or declarations, stipulations (including those made for purposes of the motion
only), admissions, interrogatory answers, or other materials . . . .” (emphasis added). The Rule clearly provides
for far more than affidavits. Additionally, to the extent Plaintiff is contending that these statements are
inadmissible hearsay, the Court refers him to Jones v. UPS Ground Freight, 683 F.3d 1283, 1293–94 (11th Cir.
2012) (quoting Macuba v. Deboer, 193 F.3d 1316, 1322 (11th Cir. 1999)), which notes that “a district court may
consider a hearsay statement in passing on a motion for summary judgment if the statement could be reduced
to admissible evidence at trial or reduced to admissible form.” For purposes of this Motion, the Court
considers these statements to assess the alleged disruption of Plaintiff’s post rather than its content, for which
the post itself is the best evidence.

                                                       12
         Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 13 of 22




and upholding a “favorable reputation with the public.” See Snipes v. Volusia Cty., 704 F.
App’x 848, 853 (11th Cir. 2017) (per curiam) (citing Anderson, 239 F.3d at 1221–22); see also
Busby, 931 F.2d at 774–75. Because of this evidence that Plaintiff’s post caused disruption to
DCSO’s efficient operation, this factor weighs against Plaintiff.
        Second, the Court considers the “manner, time, and place” of Plaintiff’s speech.
Martinez, 971 F.2d at 712. Plaintiff made the post while he was off-duty, at home, and using
his personal cell phone. (Doc. 11 at 40–42, 51; Doc. 12-3 at 19.) These facts weigh in his
favor. See Duke, 997 F. Supp. 2d at 1302. However, Plaintiff posted his speech to his
Facebook page—a relatively public forum which identified him as a DCSO employee—
rather than sending it as a private message to a limited number of people. The manner in
which Plaintiff made his speech is also important. Plaintiff uses profanity throughout his
post, heatedly censures “young white America,” and concludes by anticipating a negative
reaction: “And for those of you who may feel that this is some form of hate, “KMA.” 6,                         7

(Doc. 8-4 at 2.) Even assuming that Plaintiff’s comments “were intended to communicate
something of value to the public discourse, there are many ways to communicate one’s
thoughts, and the vulgar, derogatory phrases used by [Plaintiff] weigh against him.” Snipes v.
Volusia Cty., 704 F. App’x 848, 854 (11th Cir. 2017) (citing Hansen v. Soldenwagner, 19 F.3d
573, 577 (11th Cir. 1994) (noting that the public employee’s use of “vulgar, insulting, and
defiant” language weighed against the employee under the Pickering balancing test)). Thus,
the manner, time, and place analysis weighs against Plaintiff.
        Third, the Court looks to the context in which the speech was made. Plaintiff’s post
opens by referring to people “upset with the president for allowing refugees in our country”
and was made in December 2015—a period during which racially-charged rhetoric and
issues of race and law enforcement were prevalent in the national conversation. The Court


6         In his deposition, Plaintiff attempted to explain “KMA” as meaning “keep killing my ancestors,”
rather than the more profane meaning typically associated with that term. (Doc. 11 at 58.) Even taking as true
Plaintiff’s testimony about his subjective intentions, the Court must look to “the perceived character of the
speech” rather than “the subjective intentions that accompany its delivery.” Morris v. Crow, 117 F.3d 449, 458
n.3 (11th Cir. 1997). The Court does not believe that most readers of that term would have intuited Plaintiff’s
intended meaning.
7         There is no per se rule that employee speech containing profanity fails the Pickering test. The speech
must be assessed in light of all of the Pickering factors. Morris, 117 F.3d 458 n.4 (11th Cir. 1997).

                                                      13
        Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 14 of 22




fully appreciates that “speech on public issues occupies the highest rung of the hierarchy of
First Amendment values and is entitled to special protection.” Connick v. Myers, 461 U.S. 138,
145 (1983) (citations and internal quotation marks omitted). At the same time, it cannot
ignore the electrified atmosphere surrounding Plaintiff’s speech. His public posting—as a
self-identified law enforcement officer—of a profanity-laced commentary on racial injustice
in the midst of an intensely-charged presidential election was sure to draw controversy to
DCSO, and in fact it did. Because the context analysis calls for special protection of speech
like Plaintiff’s, and because the actual context also lends itself to being a source of
controversy and disruption, this factor neither weighs for or against Plaintiff.
       On balance, the Court finds that Defendant’s interests in efficient public service
outweighed Plaintiff’s interest in commenting—in the way that he did—on public affairs.
Regardless of whether termination was Defendant’s only option, “[w]hen close working
relationships are essential to fulfilling public responsibilities, a wide degree of deference to
the employer’s judgment is appropriate.” Connick, 461 U.S. at 151–52. Plaintiff has failed to
carry his burden on the second prong of the Pickering test and, so, has failed to prove that his
speech was constitutionally protected. Accordingly, Plaintiff’s First Amendment claim fails
as a matter of law.
III.   Equal Protection Claims
       Plaintiff’s Complaint also alleges that Defendant’s termination of him for his
Facebook post violated his rights under the Equal Protection Clause of the Fourteenth
Amendment. (Doc. 3-1 ¶¶ 12, 17.) Specifically, Plaintiff alleges that white DCSO deputies
who made racially-charged or inappropriate Facebook posts were not punished as severely as
he was. (Id. ¶ 13.) He further alleges that Defendant “had no credible explanation” for his
failure to discipline or terminate these deputies. (Doc. 14-3 at 11.)
       “The Equal Protection Clause ensures a right to be free from intentional
discrimination based upon race,” including employment discrimination. Williams v. Consol.
City of Jacksonville, 341 F.3d 1261, 1268 (11th Cir. 2003) (citations omitted). “[A] plaintiff
must show a purpose or intent to discriminate in proving an equal protection violation based
on racial discrimination.” Brown v. City of Fort Lauderdale, 923 F.2d 1474, 1478 n.8 (11th Cir.


                                               14
        Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 15 of 22




1991). A plaintiff can show intentional discrimination through several ways, including by
satisfying the burden-shifting framework set out in McDonnell Douglas Corp. v. Green, 411 U.S.
792 (1973). Lewis v. City of Union City, 2019 WL 1285058, at *3 (11th Cir. Mar. 21, 2019) (en
banc). “A plaintiff can also present direct evidence of discriminatory intent or demonstrate a
convincing mosaic of circumstantial evidence that warrants an inference of intentional
discrimination.” Id. at *3 (internal quotation marks omitted) (citing Jefferson v. Sewon America,
Inc., 891 F.3d 911, 921–22 (11th Cir. 2018) and Smith v. Lockheed-Martin Corp., 644 F.3d 1321,
1328 (11th Cir. 2011)). Here, Plaintiff offers only circumstantial evidence of discriminatory
intent and does not rely on a mosaic theory. Thus, the Court conducts only a McDonnell
Douglas analysis.
       To make out a prima facie case of racial discrimination under McDonnell Douglas, a
plaintiff must show that (1) he belongs to a protected class, (2) he was qualified to do the
job, (3) he was subjected to an adverse employment action, and (4) his employer treated
similarly situated employees outside his class more favorably. Crawford v. Carroll, 529 F.3d
961, 970 (11th Cir. 2008). Once the plaintiff establishes a prima facie case, “the employer must
articulate one or more legitimate, nondiscriminatory reasons for its actions.” Peterson v. Bd. of
Trustees of the Univ. of Ala., 644 F. App’x 951, 955 (11th Cir. 2016) (citing Wilson v. B/E
Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir. 2004)). At that point, the burden shifts back to
the plaintiff, “who must offer evidence that the employer’s reasons are pretexts for illegal
discrimination” by showing “both that the employer’s stated reason for the employment
decision was false and that discrimination was the real reason.” Id. (citing Springer v. Convergys
Customer Mgmt. Grp., Inc., 509 F.3d 1344, 1349 (11th Cir. 2007) (per curiam)).
       Here, Plaintiff has established a prima facie case of discrimination. There is no dispute
that he meets the first three requirements of establishing a prima facie case because (1) he is
African-American, (2) he was qualified to be a deputy sheriff, and (3) his employment was
terminated. See Crawford v. Carroll, 529 F.3d 961, 970 (11th Cir. 2008) (noting that termination
is an adverse employment action) (citation and internal quotation marks omitted). Only the
fourth requirement is disputed by the Parties.




                                                 15
         Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 16 of 22




        Viewing the evidence in the light most favorable to Plaintiff, Plaintiff has established
that similarly-situated employees outside his protected class were treated more favorably
than he was. “[A] plaintiff and [his] comparators must be sufficiently similar, in an objective
sense, that they ‘cannot reasonably be distinguished.’” Lewis, 2019 WL 1285058, at *9
(quoting Young v. United Parcel Service, Inc., 135 S. Ct. 1338, 1355 (2015)). The comparison
turns “not on formal labels, but rather on substantive likenesses.” Id. Plaintiff has established
that he and his proffered comparators were “similarly situated in all material respects”—that
is, that he and they “engaged in the same basic conduct (or misconduct);” were “subject to
the same employment policy, guideline, or rule;” and shared similar employment or
disciplinary histories. Id. at **2, 9.
        Plaintiff offers two comparators—white DCSO deputies Mark Farley and Michael
Kerce. Plaintiff alleges that these two deputies “engaged in far more egregious and
unprofessional Facebook posts”—including those that were “racist” or “misogynistic”—
“than Plaintiff’s one time expression of his political beliefs.” 8 (Doc. 14-3 at 11.) Specifically,
he points to a series of images containing vulgar, sexist, and racially-charged jokes that
appeared on Farley and Kerce’s Facebook pages, as well as to an image of a Confederate flag
that appeared on Deputy Farley’s page. (Doc. 12-7.) Defendant did not discipline Farley and
Kerce for their posts. Deputy Kerce testified that he was asked to remove the image “out of
respect” to DCSO because it had offended some of his fellow officers. (Doc. 12-6 at 13,
23–24.) He did not receive a formal reprimand, however, and was only “asked to pay more
attention to what [he] allowed to go across [his] page” and to what he posted. (Id. at 37.)
Deputy Farley testified that, for his posting of the Confederate flag and possibly other
images, he was not counseled about violating DCSO’s social media policy and that he was
simply asked to “write a statement.” (Doc. 12-8 at 23–25, 28–29, 46–47.)
        Plaintiff, Kerce, and Farley all engaged in “the same basic conduct” when they posted
political, controversial messages to Facebook. See Lewis, 2019 WL 1285058, at *9. Farley
admitted that some people are offended by the Confederate flag, and Kerce admitted that his
8       There is some dispute as to whether or how some of the offensive posts came to be on Farley’s and
Kerce’s Facebook pages. As such, there is a genuine issue of material fact with regard to some of the posts.
Both Farley and Kerce admit to posting or liking at least one racial post, like Plaintiff. (See Doc. 12-6 at 21;
Doc. 12-8 at 23.)

                                                      16
        Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 17 of 22




Facebook posting of a Confederate flag actually had offended people. (Doc. 12-6 at 13,
23–24; Doc. 12-8 at 15–16.) DCSO, in questioning Kerce and Farley about their postings,
also recognized the potential offensiveness of the Confederate flag. While Kerce and Farley
state that they do not recall any of the images alleged to have appeared on their pages, they
did recall posting images of the flag. In essence, all three used social media to make
statements that had the potential to be and were received as offensive based on race by
members of the public whom they served as deputies. That Plaintiff’s post contained curse
words does not change the fact that the conduct—sharing messages which could be received
as racially offensive on social media—was basically the same.
       Moreover, as DCSO employees, all three of them were subject to DCSO’s social
media policy. (See Doc. 8-3 at 2; see also, e.g., Doc. 12-3 at 25–27, 34–36, 51–52.) The record
reveals no evidence that Kerce and Farley had significantly different employment or
disciplinary histories from Plaintiff, either. What is clear is that Plaintiff’s disciplinary history
played no role in his termination, as Defendant has conceded that the post was the only
reason for Plaintiff’s discharge. (Doc. 12-3 at 15–16, 18–19.) Thus, Plaintiff has established a
prima facie case of discrimination, and the burden shifts to Defendant to proffer a legitimate
non-discriminatory reason for Plaintiff’s termination. Defendant fails to do so.
       Defendant argues only that Plaintiff, Farley, and Kerce were not similarly situated;
but Defendant does not clearly state what his proffered, legitimate, non-discriminatory
reason for firing Plaintiff is. Rather, Defendant argues in his Reply that the similarly-situated
analysis is also the legitimate, non-discriminatory rationale. (See Doc. 16 at 7–8.) In
discussing whether the three deputies were similarly situated, Defendant argues that “[w]hile
Plaintiff’s post created disruption in the service performed by the Sheriff’s Office, Mr.
Farley’s and Mr. Kerce’s Facebook posts did not.” (Id.) In particular, he states that DCSO
management learned of Plaintiff’s post through the complaints of some of its officers and
some outside complaints. (Doc. 8-1 at 10.) By contrast, management only learned of Farley’s
and Kerce’s alleged posts through Plaintiff’s attorney and had no reason to believe that
anyone other than Plaintiff’s attorney took offense to them. (See id.) Not only is this rationale
belied by Defendant’s action of asking Farley to remove one of his posts, it is also


                                                 17
         Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 18 of 22




undermined by Kerce’s admission that at least one of his posts had offended people. 9 (Doc.
12-6 at 13, 23–24.)
         Furthermore, to the extent that this is Defendant’s proffered reason for firing
Plaintiff, it falls into the realm of a “legitimate, discriminatory reason” for Defendant’s actions,
which does not operate to satisfy Defendant’s burden. See Dysart v. Palms of Pasadena Hosp.,
LP, 89 F. Supp. 3d 1311, 1319 (M.D. Fla. 2015) (emphasis added). Further indicating the
discriminatory basis for Defendant’s action is his argument that Kerce and Farley had “a
legitimate and appropriate reason for the posting.” (Doc. 8-1 at 11.) In particular, he explains
that Farley posted the picture because “he had ancestors who fought for both sides in the
Civil War” and that “he likes the picture because it represents both sides of his family.” (Id.)
“In contrast, Plaintiff ranted on Facebook, expressing over-generalized opinions that people
find racially insensitive, and exhibited unprofessional conduct unbecoming an officer of the
law.” (Id.) This argument clearly establishes Defendant’s underlying position that there is a
valid basis for the racially offensive posts made by the white officers but that there is no
valid basis for the racially offensive posts made by the black officer.
         As such, Defendant has failed to offer a legitimate, non-discriminatory reason for his
action. Even if Defendant had proffered such a reason, his arguments outlined above
support Plaintiff’s assertion that the proffered reason is mere pretext. Accordingly,
Defendant is not entitled to a judgment as a matter of law on Plaintiff’s Equal Protection
claim.
IV.      State Law Claims
         Plaintiff also seeks relief under the Georgia State Constitution, under Art. I, § 1, ¶ 5
(guaranteeing freedom of speech) and Art. I, § 1, ¶ 2 (guaranteeing equal protection under
the law). 10 (Doc. 3-1 at 4.) In response, Defendant asserts state sovereign immunity—to the
extent that these claims are against him in his official capacity—and official immunity—to
the extent the claims are against him in his individual capacity.

9         It is unclear when Defendant became aware that Kerce’s post had been deemed offensive by others,
but it is telling that, even with this knowledge, Defendant did not discipline Kerce, let alone fire him.
10        Because it is not clear from Plaintiff’s Complaint whether he seeks both injunctive relief and damages
for his state claims and because it makes no difference to the final outcome, the Court presumes that he seeks
both types of remedies.

                                                      18
        Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 19 of 22




       A. Official Capacity
       As discussed above, in Georgia, “the constitutional doctrine of sovereign immunity
forbids [state] courts to entertain a lawsuit against the State without its consent.” Lathrop, 801
S.E.2d at 869. This immunity extends to “suits against the State, its departments and
agencies, and its officers in their official capacities,” including sheriffs and counties. Id.;
Carter, 821 F.3d at 1323 (citations omitted). And it bars claims for both monetary damages
and injunctive relief. Lathrop, 801 S.E.2d. at 891–92.
       “The burden of demonstrating a waiver of sovereign immunity falls on the party
seeking to benefit from it.” Carter, 821 F.3d at 1324. Plaintiff’s only arguments against any
form of immunity (sovereign, official, or qualified) involve his federal claims. (Doc. 14-3 at
13–16.) He has failed to show that sovereign immunity has been waived for Defendant as to
his state claims, and the Court already has found no evidence of waiver. Thus, sovereign
immunity bars Plaintiff’s state law claims against Defendant in his official capacity.
       B. Individual Capacity
               1. Damages Claims
       Under Georgia law, the doctrine of official immunity shields public officers sued in
their individual capacities “for discretionary actions taken within the scope of their official
authority, and done without willfulness, malice, or corruption.” Everson v. Dekalb Cty. Sch.
Dist., 811 S.E.2d 9, 12 (Ga. Ct. App. 2018). Official immunity prevents a plaintiff from
recovering for damages unless he establishes that “the official negligently performed a
ministerial act or performed a discretionary act with malice or an intent to injure.” Glass v.
Gates, 716 S.E.2d 611, 621 (Ga. Ct. App. 2011), aff’d, 729 S.E.2d 361 (Ga. 2012); see also Ga.
Const. Art. I, § 2, ¶ IX(d).
       “A discretionary act . . . calls for the exercise of personal deliberation and judgment,
which in turn entails examining the facts, reaching reasoned conclusions, and acting on them
in a way not specifically directed.” Stone v. Taylor, 506 S.E.2d 161, 163 (Ga. Ct. App. 1998).
Plaintiff does not challenge Defendant’s claim that he was acting in his discretionary
authority as Sheriff of Dougherty County when he terminated Plaintiff’s employment as a
deputy. Moreover, Defendant testified that he had final decision-making authority over


                                               19
        Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 20 of 22




Plaintiff’s termination and that he reviewed Plaintiff’s post. The record reflects that
Defendant also reviewed the findings of the termination hearing panel before making his
decision. (Doc. 12-3 at 14, 64; Doc. 8-7.) Thus, Defendant was performing a discretionary
act when he terminated Plaintiff’s employment. See also Ga. Code Ann. § 15-16-23 (stating
that sheriffs have discretion to appoint deputies); Emp. Ret. Sys. v. Lewis, 136 S.E.2d 518, 521
(Ga. Ct. App. 1964) (holding that sheriffs alone are entitled to appoint or discharge their
employees).
       The next question, therefore, is whether Defendant acted with malice or an intent to
injure. “In the context of official immunity, ‘actual malice requires a deliberate intention to
do wrong and denotes express malice or malice in fact.’” Peterson v. Baker, 504 F.3d 1331,
1339 (11th Cir. 2007) (quoting Adams v. Hazelwood, 520 S.E.2d 896, 898 (Ga. 1999)). “Actual
malice requires more than harboring bad feelings about another.” Adams, 520 S.E.2d at 898.
“[R]ather, ill will must be combined with the intent to do something wrongful or illegal.” Id.
Implied malice—that is, “the reckless disregard for the rights or safety of others”—does not
rise to the level of actual malice. Murphy v. Bajjani, 647 S.E.2d 54, 60 (Ga. 2007). As for actual
intent to cause injury, that standard requires “an actual intent to cause harm to the plaintiff,
not merely an intent to do the act purportedly resulting in the claimed injury.” Kidd v. Coates,
518 S.E.2d 124, 125 (Ga. 1999) (citation and internal quotation marks omitted).
       Plaintiff’s Complaint cursorily alleges that Defendant evinced “willful misconduct,
malice, fraud, wantonness, oppression, and entire want of care,” but he does not elaborate
on that assertion, and there are not sufficient facts in the record to support such a claim.
(Doc. 3-1 at 5.) The Court’s finding that Plaintiff made a prima facie claim of an equal
protection violation does not imply actual malice or the intent to cause injury. Accordingly,
official immunity bars Plaintiff’s state law damages claims against Defendant in his individual
capacity.
               2. Injunctive Relief Claims
       As for Plaintiff’s possible injunctive relief claim, “the doctrine of official immunity
does not bar suits for declaratory or injunctive relief brought against county officers in their
individual capacities,” so long as the relief sought is prospective. Love v. Fulton Cty. Bd. of Tax


                                                20
         Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 21 of 22




Assessors, 821 S.E.2d 575, 585 (Ga. Ct. App. 2018). However, “a court should grant an
injunction only in clear and urgent cases and only if there is no other remedy available.”
Lewis v. City of Atlanta, 553 S.E.2d 611, 612 (Ga. 2001) (citing Ga. Code Ann. § 9-5-8 and
Besser v. Rule, 510 S.E.2d 530 (Ga. 1999)). In Lewis, former government employees filed a
state action for wrongful termination while their § 1983 actions were pending in federal
court. Id. The Georgia Supreme Court held that injunctive relief in the form of reinstatement
was not warranted because “the pendency of the federal lawsuits and the availability of
reinstatement or monetary damages by the federal court . . . [was] evidence that other
remedies exist.” Id. The pendency of Plaintiff’s § 1983 equal protection claims in this Court
and the availability of reinstatement is evidence that other remedies exist. Therefore, state
law injunctive relief is not warranted.
V.      Claims for Punitive Damages and Attorney’s Fees and Costs
        Finally, Plaintiff’s Complaint alleges that he is entitled to punitive damages against
Defendant under Ga. Code Ann. § 51-12-5.1. (Doc. 3-1 at 4.) That section authorizes
punitive damages in tort actions upon a showing, “by clear and convincing evidence,” of
“willful misconduct, malice, fraud, wantonness, oppression, or that entire want of care which
would raise the presumption of conscious indifference to consequences.” Ga. Code Ann.
§ 51-12-5.1. The Court cannot say, as a matter of law, that Plaintiff could not establish at
trial that Defendant acted in this manner. Accordingly, summary judgment is not appropriate
on Plaintiff’s claim for punitive damages.
        Plaintiff’s Complaint also seeks as remedy attorney’s fees and costs pursuant to 42
U.S.C. § 1988. (Doc. 3-1 at 4.) The Court cannot yet say who will be the “prevailing party” at
trial in this case. As such, summary judgment is also not appropriate on this claim.
                                          CONCLUSION
        For the reasons above, Defendant’s Motion for Summary Judgment (Doc. 8) is
GRANTED in part and DENIED in part. The Motion is GRANTED as to Plaintiff’s:
     • federal damages claims against Defendant in his official capacity;
     • First Amendment injunctive relief claim against Defendant in his official capacity;



                                              21
       Case 1:17-cv-00082-LAG Document 18 Filed 03/29/19 Page 22 of 22




   • First Amendment damages and injunctive relief claims against Defendant in his
      individual capacity; and
   • state law claims.
The Motion is DENIED as to Plaintiff’s:
   • Equal Protection injunctive relief claim against Defendant in his official capacity; and
   • Equal Protection damages and injunctive relief claims against Defendant in his
      individual capacity.
      Plaintiff’s Cross Motion for Summary Judgment and for a Permanent Injunction
Restoring Him to His Position (Doc. 14) is DISMISSED as untimely.


             SO ORDERED, this 29th day of March, 2019.

                                          /s/ Leslie A. Gardner
                                          LESLIE A. GARDNER, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             22
